Citation Nr: 1017041	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-39 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.L.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to 
August 1971; he also had service in the Army Reserves.  He is 
the recipient of the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2007 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).   

In November 2009, the Veteran testified at a Board 
videoconference hearing before the undersigned acting 
Veterans Law Judge.  At the hearing, the record was held open 
for 60 days in order for the Veteran to submit additional 
evidence.  

In December 2009 additional evidence was received at the 
Board from the Veteran which was accompanied by a waiver of 
his right to initial consideration of the new evidence by the 
RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2009). Accordingly, the 
Board will consider the new evidence in the first instance in 
conjunction with the issues on appeal.  


FINDING OF FACT

It is as likely as not the Veteran's bilateral hearing loss 
and tinnitus are the result of noise exposure and acoustic 
trauma he experienced during his military service, including 
during combat and service in the Army Reserves while on 
active duty for training (ACDUTRA).


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss and tinnitus were incurred in service, 
to include ACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1154(b), 5103, 5107(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.304(d), 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
bilateral hearing loss and tinnitus herein constitutes a 
complete grant of the benefit sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  See 
38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.

Where a Veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year of separation from service, 
the condition may be presumed to have been incurred in 
service even though there is no evidence of the disease 
during service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

According to 38 C.F.R. § 3.385, even if a Veteran has some 
measure of hearing loss, it must be severe enough to meet the 
requirements of this regulation to in turn be considered an 
actual disability by VA standards.  Section 3.385 states that 
hearing loss will be considered a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC test are less than 94 percent.

"[W]hen audiometric test results at a Veteran's separation 
from service do not meet these regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service." Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.  See also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran's service personnel records show his principal 
duties were cannoneer and gunner.  He served in the Republic 
of Vietnam, and his Armed Forces of the United States Report 
of Transfer or Discharge confirms that he received the Combat 
Infantryman Badge. 

Induction and service entry audiograms dated in July 1964 and 
December 1969 reveal some elevated readings at higher decibel 
levels in both ears.  The Veteran's service treatment records 
(STR's) do not contain any indication that he experienced 
hearing loss or tinnitus while in the military, either in the 
way of a subjective complaint of relevant symptoms, etc., or 
objective clinical finding such as a relevant diagnosis.  

At the time of separation from service, audiometric testing 
of his bilateral hearing revealed threshold levels of 10, 10, 
10, and 10 decibels at the frequencies of 500, 1000, 2000, 
and 4000 Hertz, respectively. A July 1976 Army Reserve 
medical record shows the Veteran sustained a hand injury when 
it was smashed in the breech of a Howitzer.  At the time of 
his November 1977 Army Reserve physical examination, 
audiometric testing of his bilateral hearing showed threshold 
levels of 5, 5, 0, 0, and 0 decibels at the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

There is no objective clinical indication of sensorineural 
hearing loss within the one-year presumptive period following 
the Veteran's discharge from active service.  As such, 
presumptive service connection for bilateral hearing loss is 
not warranted.

In a January 2007 VA audiology report, it was indicated that 
the Veteran's claims folder was reviewed.  It was stated that 
at induction in 1969 and at separation in 1971 the Veteran's 
hearing was normal bilaterally.  Audio testing during Reserve 
duty in 1977 also showed normal hearing.  The Veteran 
complained of constant ringing bilaterally and difficulty 
hearing for 15 to 20 years.  It was reported that the Veteran 
was in combat in Vietnam and he was exposed to incoming 
mortar rounds and gunfire for one year without ear 
protection.  He was in the artillery unit in the Reserves for 
four years where he was exposed to 155 howitzers, with ear 
protection. The Veteran reportedly denied occupational or 
recreational exposure.  Audiometric testing of right ear 
revealed that his hearing threshold levels in decibels was 
20, 15, 20, 30, and 45 decibels at the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  In the left 
ear, his hearing threshold levels was 15, 10, 25, 55, and 70 
decibels at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  Speech recognition scores were 94 
on the right and 92 on the left.  

The diagnosis was mild to moderate sensorineural hearing loss 
on the right, and moderately severe to severe sensorineural 
hearing loss on the left.  The examiner opined that the 
Veteran's hearing loss and tinnitus was less likely as not 
caused by or a result of military service.  The examiner's 
rationale was that the Veteran's hearing was normal at 
service separation and also on audiological examination in 
1977, eight years after separation, so the hearing loss was a 
post-service occurrence. It was also noted that the Veteran 
reported the tinnitus and hearing loss began only 15 to 20 
years ago.  

In a February 2007 statement, a service comrade reported 
that, in June 1971, the Veteran was at a site were a mine 
exploded, and that the unit was subjected to a lot of 
gunfire, artillery, and mortar fire.  The comrade submitted 
May 1992 statements from other soldiers in the unit detailing 
the mine explosion. 

At the November 2009 personal videoconference hearing, the 
Veteran testified that during basic training, he was assigned 
to advanced infantry training, and that he shot everything in 
light weapons, including the 50's, 60's, and grenades without 
ear protection.  He stated that, while in Vietnam, he was in 
combat infantry.  After service, his work was in Bowline 
construction that included putting up cable lines and did not 
include acoustic trauma.  He testified that, after service, 
he did not experience noise exposure to the level that he 
experienced while in service. 

A private audiological examination was performed in late 
November 2009.  The Veteran reported a history of a mine 
explosion in his left ear followed by extreme tinnitus.  He 
reported constant bilateral tinnitus.  The diagnostic 
impression was mild sloping to moderate on the right and 
sloping moderate to severe on the left.  The examiner opined 
that the bilateral hearing loss and tinnitus were as least as 
likely as not caused or the result of noise exposure while 
serving in the armed forces.  It was stated that the 
Veteran's hearing loss was typical of an armed forces Veteran 
and also typical of noise exposure.  Additionally, it was 
noted that the Veteran denied working around noise or hunting 
post service. 

The results of both the January 2007, and the more recent 
November 2009 VA and private audio evaluations confirm the 
Veteran has sufficient bilateral hearing loss to satisfy the 
threshold minimum requirements of § 3.385 to be considered an 
actual disability by VA standards.  Relevant to tinnitus, a 
layperson is competent to diagnose tinnitus since such 
disorder is readily observable by laypersons and does not 
require medical expertise to establish its existence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, in 
January 2007, his threshold decibel losses of 45 on the 
right, and 55 and 70 on the left in the upper frequencies of 
3000 and 4000 Hertz meet the requirements of this regulation, 
and both bilateral hearing loss and tinnitus were resultantly 
diagnosed by the examiner.  So he has established that he has 
these claimed conditions.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).

Consequently, the determinative issue is whether the 
Veteran's bilateral hearing loss and tinnitus are somehow 
attributable to the Veteran's military service - and 
especially to the type of acoustic trauma from excessive 
noise exposure he is alleging to have experienced, including 
in combat.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service"). See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Concerning this, there are medical opinions in favor and 
against the claims, and they are equally probative.  In 
determining whether service connection is warranted, the 
Board is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, is 
supportive or is in relative equipoise (i.e., about evenly 
balanced), then the Veteran prevails.  Conversely, if the 
preponderance of the evidence is against the claim, then 
service connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

It is entirely within the Board's province to give more 
probative weight to certain pieces of evidence than others.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another. Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Notwithstanding the two differing opinions on the etiology of 
the Veteran's bilateral hearing loss and tinnitus, there is 
other evidence in support of his claims.  In this regard, the 
record reflects that he was exposed to excessively loud noise 
during his combat service.  In this regard, the records 
confirm that he is the recipient of the Combat Infantryman 
Badge for service in Vietnam.  Pursuant to 38 U.S.C.A. § 
1154(b) and the implementing regulation 38 C.F.R. § 3.304(d), 
in the absence of probative evidence to the contrary, "[VA] 
shall accept as sufficient proof of service-connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of [the claimed] injury or disease, if consistent 
with the circumstances, conditions and hardships of [combat] 
service."  This is indeed the case here.

There is a VA medical opinion indicating the Veteran's 
bilateral hearing loss and tinnitus are likely not related to 
his military service, yet there is also a private medical 
opinion to the contrary.  Furthermore, considering Veteran's 
combat service, he satisfies his evidentiary burden of 
establishing the occurrence of the claimed event (acoustic 
trauma).  There is also evidence of noise exposure while in 
the Army Reserves, albeit with ear protection, coupled with 
his credible testimony and supporting statement from a 
military comrade regarding noise exposure they sustained in 
service.  There is no evidence of occupational exposure to 
acoustic trauma other than in service or the Army Reserves.  
Therefore, resolving all doubt in favor of the Veteran, the 
Board finds that it is as likely as not his current bilateral 
hearing loss and tinnitus are the result of acoustic trauma 
coincident with his military service, including during combat 
and service in the Army Reserves while on ACDUTRA.  
Therefore, service connection for bilateral hearing loss and 
tinnitus is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


